                                                            DRIVER BIOGRAPHIES


MIKE CASTELLANA
Residence: Muttontown, N.Y.
Hometown: Westbury, N.Y.
Date of birth: March 25, 1964
2018 car: Al anabi Racing ‘69 Camaro
Crew chief: Frank Manzo
Team owner: Sheikh Khalid Bin Hamad Al Thani
2017 wins/runner-up finishes: 2/2
Career wins/runner-up finishes: 8/10
2017 points finish: 2nd
Best points finish: 2nd (2012, 2017)
Career-best elapsed time: 5.685 seconds (Houston 2017)
Career-best speed: 253.85 mph (St. Louis 2017)

2017 SEASON HIGHLIGHTS
Won back-to-back events at Charlotte 1 and Atlanta
Set career-best speed at St. Louis
Posted runner-up finishes at Gainesville and Topeka

CAREER HIGHLIGHTS
2016: Set career-best speed at Gainesville; Won at Bristol; Posted a runner-up finish at Charlotte 2
2015: Raced to three quarterfinals appearances; Finished 16th in points
2014: Raced to only win of the season at Gainesville; Raced to runner-up finish at Houston
2013: Earned victory at St. Louis; Posted runner-up finish at Norwalk; Posted No. 1 qualifier at
Gainesville and Houston; Set best time of event at Gainesville, Houston, and Norwalk; Finished
third in the point standings
2012: Was in the finals in the first two races of 2012 and secured a runner-up finish in
Gainesville and won the event in Charlotte; finished a career best second in the points; set a
career best speed of 246.39 in Gainesville
2011: Raced to wins at Houston and Norwalk; finished seventh in the point standings
2010: Posted a runner-up finish at Englishtown and finished 16th in point standings

PERSONAL INFORMATION
Wife: Connie
Children: Marianne, Maria, Mikaela, Mikey
Hobbies: Watching his children play sports
Other employment: Owner, Western Beef supermarket

CAREER STATISTICS
      No.  Pts. 					                                           1st     No. 1 		 Round
Year Races Fin.  Won R/U Semi. Qtr.                             Rd.     Qfy.   DNQ W-L
2017  12    2     2   2    2    3                                3        4      0 20-11
2016  10    9     1   1    0    1                                3        0      4   8-5
2015  10   16     0   0    0    3                                2        0      5   3-5
2014  10    9     1   1    0    2                                3        0      3   9-6
2013  10    3     1   1    1    4                                3        2      0  13-9
2012  10    2     1   2    2    4                                1        3      0  18-9
2011   5    7     2   2    1    0                                0        0      0  16-3
2010   7   16     0   1    0    3                                1        1      2  6-5
TOTAL 74		        8  10    6   20                               16       10     14 93-52



                                                                                                       23
